Exhibit 99.1 Form 51-102F3 Material Change Report Item 1 Name and Address of Company Pretium Resources Inc. (“Pretivm”) Suite 1600, 570 Granville Street Vancouver, BC V6C 3P1 Item 2 Date of Material Change December 2, 2013 Item 3 News Release The news release dated December 2, 2013 was disseminated through Marketwire and filed on SEDAR. Item 4 Summary of Material Change Pretivm reported the remaining assay results from underground exploration drilling in the Valley of the Kings. Item 5 Full Description of Material Change 5.1Full Description of Material Change Pretivm reported the remaining assay results from underground exploration drilling in the Valley of the Kings.These results include 8 intersections grading greater than 1,000 grams per tonne gold uncut from 6,164 meters of drilling in 46 holes. (See Table 1 below for assays.) Selected drill highlights include: •Hole VU-365 intersected 328.91 grams of gold per tonne uncut over 20.50 meters, including 13,400 grams of gold per tonne uncut over 0.50 meters; •Hole VU-369 intersected 96.71 grams of gold per tonne uncut over 44.95 meters, including 7,700 grams of gold per tonne uncut over 0.50 meters; •Hole VU-384 intersected 331.99 grams of gold per tonne uncut over 8.00 meters, including 5,210 grams of gold per tonne uncut over 0.50 meters; •Hole VU-390 intersected 179.14 grams of gold per tonne uncut over 13.50 meters, including 4,780 grams of gold per tonne uncut over 0.50 meters; •Hole VU-397 intersected 175.44 grams of gold per tonne uncut over 10.78 meters, including 3,770 grams of gold per tonne uncut over 0.50 meters; •Hole VU-385 intersected 1,200 grams of gold per tonne uncut over 0.50 meters; •Hole VU-383 intersected 1,095 grams of gold per tonne uncut over 0.50 meters; •Hole VU-391 intersected 1,040 grams of gold per tonne uncut over 0.50 meters. 1 The bonanza-grade gold intercepts noted above were encountered in drilling to the east and west, as well as above and below the area of the Valley of the Kings Bulk Sample Program (the “Program”). Underground exploration drilling has expanded the defined Valley of the Kings high-grade gold mineralization to the east, and mineralization remains open in all directions. For plan views of the reported drilling please see attached Schedule A. In 2013 a total of 38,830 meters of underground drilling was completed in the Valley of the Kings, comprising 16,789 meters of Program drilling and 22,041 meters of exploration drilling.Assay results from 2013 drilling include a total of 69 intercepts grading over 1,000 grams per tonne gold uncut (of which 15 were in the Cleopatra Vein). For a summary table of Valley of the Kings assay results by grade interval please see attached Schedule A. Processing of the approximately 1,500 wet tonnes of bulk sample material remaining from the Program is expected to be completed during the first week of December, with final results reported after the completion of assaying. The results both from the 38,830 meters of underground drilling and from milling will be incorporated into Table 1: Valley of the Kings Drill Results, December 2013 (VU-363 to VU-408)(1,2,3,4) Hole No. Dip/ Azimuth From (meters) To (meters) Interval (meters) Gold (g/t) Silver (g/t) Capping Exploration Drilling from Drill Bay Section 426700E (180 Azimuth) VU-363 -44/180 incl incl incl incl VU-364 -33/180 1 Au sample cut or Uncut incl Uncut VU-365 -18/180 incl incl incl incl 1 Au sample cut or Uncut incl Uncut VU-366 1/180 incl incl VU-367 24/180 VU-368 42/180 1 Au sample cut or Uncut 2 incl Uncut Exploration Drilling from Drill Bay Section 426700E (165 Azimuth) VU-369 -35/165 2 Au samples cut or Uncut incl incl incl Uncut incl Uncut 1 Au sample cut or Uncut incl Uncut VU-370 -20/165 incl incl VU-371 1/165 incl VU-372 30/165 VU-373 -45/165 incl incl Exploration Drilling from Drill Bay Section 426700E (150 Azimuth) VU-374 -40/150 incl incl incl incl 3 incl incl incl VU-375 -29/150 incl incl incl incl VU-377 -16/150 incl incl incl VU-379 1/150 VU-380 16/150 VU-382 40/150 Exploration Drilling from Drill Bay Section 426652E (80 Azimuth) VU-384 1/80 1 Au sample cut or Uncut incl incl incl 1 Au sample cut or Uncut incl Uncut VU-386 -23/80 VU-388 -40/80 incl VU-390 -52/80 1 Au sample cut or Uncut incl Uncut VU-392 24/80 incl Exploration Drilling from Drill Bay Section 426652E (95 Azimuth) VU-395 -64/95 incl 4 incl incl incl incl VU-396 -45/95 1 Au sample cut or Uncut incl Uncut VU-400 -23/95 Exploration Drilling from Drill Bay Section 426652E (110 Azimuth) VU-403 -62/110 VU-404 -50/110 incl incl VU-406 -35/110 Exploration Drilling from Drill Bay Section 426482E (244 Azimuth) VU-376 1/244 incl VU-378 22/244 VU-381 40/244 VU-383 52/244 1 Au sample cut or Uncut incl Uncut VU-385 -22/244 1 Au sample cut or Uncut incl Uncut 1 Au sample cut or Uncut incl Uncut incl VU-387 -38/244 Exploration Drilling from Drill Bay Section 426482E (231 Azimuth) VU-389 1/231 5 VU-391 28/231 1 Au sample cut or Uncut incl incl incl Uncut VU-393 45/231 VU-394 -26/231 VU-397 13.5/231 1 Au sample cut or Uncut incl Exploration Drilling from Drill Bay Section 426482E (155 Azimuth) VU-398 23/155 VU-399 1/155 VU-401(4) -23/155 incl VU-402 -44/155 incl Exploration Drilling from Drill Bay Section 426616E (100 Azimuth) VU-405 19/100 incl incl incl VU-407 43/100 incl incl incl incl incl incl VU-408 63/100 True thickness to be determined. Unless otherwise indicated as uncut, all gold assays over 430 g/t were cut to 430 g/t. All samples were submitted for preparation and analysis by ALS Chemex at its facilities in Terrace, B.C. All samples were analyzed using multi-digestion with ICP finish and fire assay with AA finish for gold. Samples over 100 ppm silver were reanalyzed using four acid digestion with an ore grade AA finish. Samples over 1,500 ppm silver were fire assayed with a gravimetric finish. Samples with over 10 ppm gold were fire assayed with a gravimetric finish. One in 20 samples was blank, one in 20 was a standard sample, and differing one in 20 samples was a field duplicate one-quarter split core assayed at ALS Chemex in Vancouver, B.C. Hole ended in mineralization. 6 Kenneth C. McNaughton, M.A.Sc., P.Eng., Chief Exploration Officer, Pretium Resources Inc. is the Qualified Person (QP) responsible for the Brucejack Project exploration program. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph Ovsenek, Chief Development Officer & Vice President Phone:604-558-1784 Item 9 Date of Report Dated at Vancouver, BC, this 27th day of December, 2013 7 Schedule A A-1 A-2 A-3 A-4
